Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 1 of 10




                        Composite Exhibit 8
Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 2 of 10
6/18/2020
       Case                               Trademark
               0:20-cv-61404-DPG Document 1-9       Electronicon
                                                Entered        Search
                                                                 FLSD System (TESS) 07/13/2020 Page 3 of 10
                                                                          Docket
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Jun 18 04:12:24 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                             ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark PAMP
 Goods and IC 014. US 002 027 028 050. G & S: [ ARTICLES OF JEWELRY, NAMELY, RINGS, BRACELETS, EARRINGS, CUFF LINKS, BROOCHES,
 Services     CHAINS, NECKLACES, MEDALS; JEWELRY; TIME PIECES, NAMELY, STOP WATCHES, CLOCKS, ALARM CLOCKS; ] PRECIOUS AND SEMI-
              PRECIOUS METAL AND THEIR ALLOYS IN [ BANDS, ] BARS, [ LEAVES, THREADS, ] INGOTS, [ SHEETS, DUST, RIBBONS AND TUBES; AND
              COINS ]. FIRST USE: 19780000. FIRST USE IN COMMERCE: 19800000
 Mark
 Drawing      (1) TYPED DRAWING
 Code
 Serial
              73657994
 Number
 Filing Date April 30, 1987
 Current
              1A;44E
 Basis
 Original
              1A;44D
 Filing Basis
 Published
 for          December 1, 1987
 Opposition
 Registration
              1477592
 Number
 Registration
              February 23, 1988
 Date
 Owner        (REGISTRANT) PAMP S.A. CORPORATION SWITZERLAND Via Alle Zocche CASTEL S. PIETRO SWITZERLAND
 Attorney of
              John A. Galbreath
 Record
 Priority
              October 31, 1986
 Date
 Type of
              TRADEMARK
 Mark
 Register     PRINCIPAL
 Affidavit
              SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180220.
 Text
 Renewal      2ND RENEWAL 20180220
 Live/Dead
              LIVE
 Indicator




                                                |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4805:v4gelv.4.1                                                                        1/1
Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 4 of 10
6/18/2020
       Case                              Trademark
              0:20-cv-61404-DPG Document 1-9       Electronicon
                                               Entered        Search
                                                                FLSD System (TESS) 07/13/2020 Page 5 of 10
                                                                         Docket
           United States Patent and Trademark Office

           Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Jun 18 04:12:24 EDT 2020



 Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                             ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark       PAMP
 Goods and       IC 014. US 002 027 028 050. G & S: JEWELRY IN PRECIOUS METALS; PRECIOUS METALS AND THEIR ALLOYS IN THE FORM OF
 Services        INGOTS, MEDALS [ BANDS ] AND BARS. FIRST USE: 19780000. FIRST USE IN COMMERCE: 19800000
 Mark Drawing
                 (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design Search   26.01.02 - Circles, plain single line; Plain single line circles
 Code            26.01.30 - Circles, exactly four circles; Four circles
                 26.19.02 - Cylinders (geometric)
 Serial Number 73685808
 Filing Date     September 22, 1987
 Current Basis 1A;44E
 Original Filing
                 1A;44E
 Basis
 Published for
                 June 21, 1988
 Opposition
 Registration
                 1503810
 Number
 Registration
                 September 13, 1988
 Date
 Owner           (REGISTRANT) PAMP S.A. CORPORATION SWITZERLAND Via Alle Zocche CASTEL S. PIETRO SWITZERLAND
 Attorney of
                 John A. Galbreath
 Record
 Description of
                 THE LINING IN THE DRAWING IS A FEATURE OF THE MARK AND DOES NOT INDICATE COLOR.
 Mark
 Type of Mark TRADEMARK
 Register        PRINCIPAL
 Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180222.
 Renewal         2ND RENEWAL 20180222
 Live/Dead
                 LIVE
 Indicator




                                               |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:p2q65a.2.1                                                                      1/1
Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 6 of 10
 Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 7 of 10




Reg. No. 4,545,646         Pamp SA (SWITZERLAND Société anonyme (SA) )
                           Via Alle Zocche 1
Registered Jun. 10, 2014   CH-6874 Castel San Pietro
                           SWITZERLAND
Corrected Aug. 01, 2017    CLASS 9: Apparatus for checking the authenticity of precious metals; * equipment for the
                           authentication of goods of metal and documents relating thereto and * currency authentication
Int. Cl.: 9, 35, 42, 45    apparatus [ and equipment for capturing the surface signature of documents and products in
                           precious metal by optical surface authentication technology; ] scanners for computing; pattern
Service Mark               recognition systems [ consisting ] * composed * of computer chips, computer hardware and
                           software for [ use as a spreadsheet, word processing or in database management for
Trademark                  converting data into digital ID ] * authenticating goods of metal and documents relating
                           thereto *
Principal Register
                           CLASS 35: [ Computer data gathering services, namely, compilation of data for business
                           purposes; ] compilation of information in computer databases; compilation of information
                           into computer databases *, all the aforesaid services relating to the examination, production,
                           refining, certification and authentication of goods of metal and for the authentication and
                           certification of physical documents relating thereto, including cash and passports; computer
                           data gathering services *

                           CLASS 42: Ingot authentication and certification, namely, testing, analysis and evaluation of
                           the ingots of others for the purpose of certification; computer authorization, namely, software
                           authoring, design and implementation of software and technology solutions for the purpose of
                           precious metals and currency products and document authentication and tracking, and brand
                           monitoring and protection, to protect against counterfeiting, tampering, and diversion, and to
                           ensure the integrity of genuine products and documents; computer authentication, namely,
                           electronic document and email authentication services; data encryption and decoding
                           services; digital certificate services, namely, authentication, issuance and validation of digital
                           certificates; digitization of documents, namely, electronic scanning of official documents,
                           identity card, passport; computer data recovery; electronic data backup, namely, backup
                           services for computer hard drive data; computer data security services, namely, enforcing,
                           restricting and controlling access privileges of users of computing resources for cloud, mobile
                           or network resources based on assigned credentials * ; all the aforesaid services in connection
                           with the examination, production, refining, certification and authentication of goods of metal
                           and for the authentication and certification of physical documents relating thereto, including
                           cash and passports *

                           CLASS 45: Authentication of personal identification information; identification and
                           verification services, namely, the provision of authentication of personal identification
                           information *, all the aforesaid services in connection with the authentication of passports * ;
                           assignment of identification numbers to affix to valuables to facilitate recovery in the event of
                           loss or theft; automated fraud detection services in the field of the authentication of items
                           made of precious metal

                           The mark consists of the word "VERISCAN" appearing in stylized font with the letter "I"
                           being formed by a fingerprint pattern.

                           PRIORITY DATE OF 09-28-2012 IS CLAIMED
Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 8 of 10


                         OWNER OF INTERNATIONAL REGISTRATION 1159335 DATED 03-25-2013,
                         EXPIRES 03-25-2023

                         SER. NO. 79-129,786, FILED 03-25-2013




                                  Page: 2 of 3 / RN # 4545646
 Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 9 of 10




Reg. No. 5,343,249         Pamp SA (SWITZERLAND Società anonima (SA) )
                           Via Alle Zocche 1
Registered Nov. 28, 2017   Ch-6874 Castel San Pietro
                           SWITZERLAND
Int. Cl.: 14               CLASS 14: Precious metals and their alloys and goods made of these materials or coated
                           therewith not included in other classes, namely, key rings, name plates of precious metal,
Trademark                  boxes of precious metal, presentation boxes for watches; jewelry, precious stones; timepieces
                           and chronometric instruments; jewelry ornaments; jewelry rings; jewelry bracelets; earrings;
Principal Register         cuff links; jewelry broaches; jewelry chains; jewelry necklaces; medals; charms; pendants;
                           apparatus and instruments for measuring and marking time, not included in other classes,
                           namely, watch bezels, watch dials, watch crown, watch hands, watch rotors; chronometers;
                           clocks; watches; alarm clocks; unwrought or semi-wrought precious metals; alloys of
                           precious metal; ingots of precious metals; gold thread jewelry; silver thread jewelry; jewelry
                           threads of precious metal; spun silver; coins, namely souvenir coins, collectible coins,
                           commemorative coins, non-monetary coins

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           PRIORITY DATE OF 03-24-2016 IS CLAIMED

                           OWNER OF INTERNATIONAL REGISTRATION 1324248 DATED 09-06-2016,
                           EXPIRES 09-06-2026

                           SER. NO. 79-198,448, FILED 09-06-2016
Case 0:20-cv-61404-DPG Document 1-9 Entered on FLSD Docket 07/13/2020 Page 10 of 10



         REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
      WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
             DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

    Requirements in the First Ten Years*
    What and When to File:

         First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
         years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
         registration will continue in force for the remainder of the ten-year period, calculated from the registration
         date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

         Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
         for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


    Requirements in Successive Ten-Year Periods*
    What and When to File:

         You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
         between every 9th and 10th-year period, calculated from the registration date.*


    Grace Period Filings*

    The above documents will be accepted as timely if filed within six months after the deadlines listed above with
    the payment of an additional fee.

    *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
    extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
    (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
    The time periods for filing are based on the U.S. registration date (not the international registration date). The
    deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
    nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
    do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
    international registration at the International Bureau of the World Intellectual Property Organization, under
    Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
    date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
    international registration, see http://www.wipo.int/madrid/en/.

    NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
    USPTO website for further information. With the exception of renewal applications for registered
    extensions of protection, you can file the registration maintenance documents referenced above online at h
    ttp://www.uspto.gov.

    NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
    owners/holders who authorize e-mail communication and maintain a current e-mail address with the
    USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
    Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
    available at http://www.uspto.gov.




                                              Page: 2 of 2 / RN # 5343249
